Citation Nr: 0428820	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-05 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the New Philippine Scouts from March 
1946 to February 1949.  

This appeal arises from an October 2002 rating decision and 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran served with the New Philippine Scouts from 
March 1946 to February 1949.  

2.  During the veteran's lifetime service connection was not 
granted for any disability.  

3.  The veteran died on February [redacted], 2001.  

4.  The immediate cause of death was cardiopulmonary arrest 
with the antecedent cause of emphysema and an underlying 
cause of pneumonia; hypovolemic shock secondary to severe 
malnutrition was also noted at the time of his death.  

5.  The veteran's emphysema, pneumonia, and severe 
malnutrition with hypovolemic shock were first shown decades 
after service and there is no competent evidence that links 
any of these disorders to service; a service connected 
disability did not cause or contribute to the veteran's 
death.  

5.  The veteran did not have a pending claim for VA benefits 
at the time of his death and there were no VA a benefits due 
and unpaid to the veteran.  

6.  The appellant filed her claim for VA benefits in July 
2002.  The appellant did not file a claim for accrued 
benefits within one year of the date of his death.  


CONCLUSIONS OF LAWS

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  

3.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the appellant 
submitted her application in July 2002 and the RO properly 
notified her of the VCAA in a July 2002 letter which preceded 
the initial RO decision in October 2002.  

The RO explained to the appellant the evidence that was 
necessary to support her claim for service connection for the 
cause of the veteran's death in the January 2003 statement of 
the case.  The RO informed the appellant that the National 
Personnel Records Center (NPRC) had responded to requests for 
the veteran's service medical records.  The NPRC indicated 
the veteran had fire related service and that no records were 
available.   In the January 2003 statement of the case, a 
September 2003 letter to the appellant and the October 2003 
supplemental statement of the case the RO informed the 
appellant of the evidence which had been received and 
considered.  The appellant did not identify any available 
records which might support her claim which are not in the 
claims folder.  

The appellant is also seeking legal entitlement to accrued VA 
benefits and pension.  The United States Court of Appeals for 
Veterans Claims in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claims for accrued benefits and pension.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2004).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2004).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2003).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2004).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2004).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2004).  

Service Connection for the Cause of the Veterans Death

The NPRC informed the RO the veteran had fire related 
service.  As a result no service records are available.  

The Certificate of Death reveals the veteran died on February 
[redacted], 2001.  The principal cause of death was listed as 
cardiopulmonary arrest, the antecedent cause was emphysema 
with the underlying cause of pneumonia.  The veteran was 
attended by a private physician.  No autopsy was performed.  

A Medical Certificate signed by Dr. B, indicates he had seen 
and examined the veteran between November 1996 and January 
2001.  Chronic obstructive pulmonary disease was diagnosed.  
A September 1998 chest X-ray revealed pulmonary 
hyperaeration, an atheromatous aorta, osteophyte formation in 
the thoracic spine, and dextroscoliosis of the thoracic 
spine.  An April 1999 chest X-ray found no significant 
findings.  

A Medical Certificate signed by Dr. S, stated the veteran was 
examined on February [redacted], 2001 and the diagnosis was hypoxia 
secondary to emphysema, with hypovolemic shock secondary to 
severe malnutrition.  

As noted above, service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  There is 
nothing in the claims folder that demonstrates the veteran 
incurred a lung disorder in service, or specifically that the 
emphysema or pneumonia, which were the underlying cause of 
his death, began during service.  The only medical records 
indicating the veteran had lung disease, to include emphysema 
and pneumonia, are dated more than 40 years after his 
separation from the service in 1949.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  

While not recorded on the death certificate, the July 2002 
medical statement from Dr. S noted that the veteran had 
hypovolemic shock secondary to severe malnutrition at the 
time of his death.  As the shock was a complication of 
malnutrition, the question is raised as to whether the latter 
can be linked to service.  The veteran was not a former 
prisoner-of-war and it is not contended otherwise; therefore, 
the presumptive provisions of 38 C.F.R. § 3.309(c) (2004) are 
not for application.  There is no competent evidence that 
suggests a link between his malnutrition, first shown decades 
after service, and any event of service.  

The appellant's assertions that the veteran died from a 
service-connected disorder do not provide competent medical 
evidence linking his period of service and the diseases which 
lead to his death.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  

The facts relevant to this issue are not in dispute.  The 
veteran died on February [redacted], 2001 and the appellant's claim 
was received in July 2002.  There were no pending claims for 
VA benefits.  

As the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  38 C.F.R. 
§ 3.1000(c) (2004).  In addition, the veteran did not have 
any claims pending at the time of his death.  The appellant's 
claim for accrued benefits is "derivative of" the claims of 
the veteran and, by statute, the appellant takes the 
veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. § 5121(c)(West 2002); 38 C.F.R. § 3.1000 (2003).  

Basic Eligibility for Non-service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38  U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2003).  

In this case, the service department has verified the veteran 
had service with the New Philippine Scouts from March 1946 to 
February 1949.  38 C.F.R. § 3.203 (2003).  The findings of 
the service department are binding on VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected pension benefits must be denied 
because it is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  











ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied.

The claim of entitlement to basic eligibility for non-service 
connected VA pension benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



